            Case 1:19-cv-11872-AJN Document 1 Filed 12/27/19 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES OF THE THEATRICAL
WARDROBE UNION LOCAL 764, IATSE
PENSION FUND and TRUSTEES OF THE
THEATRICAL WARDROBE UNION
LOCAL 764, IATSE ANNUITY FUND,
                                                     COMPLAINT
                               Plaintiffs,

               -against-
                                                     Case No.
SHOWTIME PICTURES DEVELOPMENT
COMPANY,

                               Defendant.



       Plaintiffs, Trustees of the Theatrical Wardrobe Union Local 764, IATSE Pension Fund

and Trustees of the Theatrical Wardrobe Union Local 764, IATSE Annuity Fund (collectively

referred to as the “Funds” or “Plaintiffs”), by their attorneys Spivak Lipton LLP, bring this

action to collect delinquent employee benefit plan contributions owed by Defendant Showtime

Pictures Development Company (“Showtime” or the “Employer”). Complaining of Defendant,

Plaintiffs respectfully allege as follows:

                                 JURISDICTION AND VENUE

       1.      The Court has jurisdiction over the instant action pursuant to Sections 502(a)(3),

502(e)(1), and 502(f) of the Employee Retirement Income Security Act of 1974, as amended

(“ERISA”), 29 U.S.C. §§ 1132(a)(3), 1132(e)(1), and 1132(f).

       2.      Venue is proper in the Southern District of New York pursuant to ERISA Section

502(e)(2), 29 U.S.C. § 1132(e)(2).
            Case 1:19-cv-11872-AJN Document 1 Filed 12/27/19 Page 2 of 6



                                             PARTIES

       3.       At all relevant times, Plaintiffs have administered and now administer the Funds.

       4.       The Funds were each established by separate Agreements and Declarations of Trust

(the “Trust Agreements”), which have been amended from time to time.

       5.       The Funds are “employee benefit plans” established under Section 302(c)(5) of the

Labor Management Relations Act, 29 U.S.C. § 186(c)(5), within the meaning of Sections 3(1), 3(2),

3(3) and 502(d)(1) of ERISA, 29 U.S.C. §§ 1002(1), 1002(2), 1002(3) and 1132(d)(1). The Funds

maintain an office from which the Funds are administered at 545 West 45th Street, 2nd Floor, New

York, NY 10036.

       6.       Upon information and belief, at all times relevant hereto, Defendant Showtime was

and is an employer engaged in an industry affecting commerce within the meaning of Sections 3(5),

3(11), 3(12) and 4(a)(1) of ERISA, 29 U.S.C. §§ 1002(5), 1002(11), 1002(12) and 1003(a)(1).

                                                  FACTS

       7.       At all relevant times, Theatrical Wardrobe Union Local 764, International Alliance

of Theatrical Stage Employees, Moving Picture Technicians, Artists and Allied Crafts of the United

States, Its Territories and Canada, AFL-CIO, CLC (“Local 764”) was the exclusive collective-

bargaining representative of certain employees of Defendant Showtime

       8.       At all relevant times, Defendant Showtime and Local 764 were parties to a collective

bargaining agreement (“CBA”) covering employees represented by Local 764 and employed by

Defendant Showtime governing wages, hours, and working conditions of certain of its employees.

       9.       The CBA obligates Defendant Showtime to make pension and annuity contributions

to the Funds.




                                                  2
           Case 1:19-cv-11872-AJN Document 1 Filed 12/27/19 Page 3 of 6



The Audit

       10.     Plaintiffs have adopted policies and procedures governing the collection of

contributions owed to the Funds and audits of contributing employers (the “Contributions

Procedures”), which have been amended from time to time.

       11.     The Funds’ Trust Agreements and Contributions Procedures authorize the Funds to

conduct audits of the books and records of contributing employers to confirm that all contributions

required under the employer’s CBA and applicable laws have been reported and made.

       12.     The Funds conducted a payroll audit of Showtime for the period January 1, 2014

through December 31, 2015 (the “Audit”).

       13.     After completing the aforementioned Audit, the Funds’ auditors provided Defendant

Showtime with a payroll audit report of their findings of contributions owed to the Funds for the

period January 1, 2014 through December 31, 2015 (the “Audit Report”).

       14.     In correspondence dated December 6, 2019, the Funds sent to Defendant Showtime

a copy of the Audit Report and demanded payment of the amounts found to be owed therein.

       15.     To date, no payment has been made with respect to the demand for payment for

unpaid contributions disclosed by the Audit Report. The payments are still due and owing.

       16.     As a result of the foregoing, Defendant Showtime’s delinquent contributions to the

Funds for the period January 1, 2014 through December 31, 2015 total $14,558.16, plus interest

through the present date.

       17.     The Funds have incurred auditors’ fees for the above-referenced audit of Defendant

Showtime, and anticipate continuing to incur additional auditors’ fees for such audit until

delinquencies for these periods are paid.




                                                  3
             Case 1:19-cv-11872-AJN Document 1 Filed 12/27/19 Page 4 of 6



       18.      Defendant’s failure to make required payments violates both the CBA and the

provisions of ERISA. Plaintiffs seek enforcement of these provisions pursuant to Section

502(a)(3)(b)(ii) of ERISA, as amended by the Multiemployer Pension Plan Amendments Act of

1980, 29 U.S.C. §§ 1132(a)(3)(b)(ii).

       19.      Plaintiffs are without adequate remedy at law and will suffer immediate, continuing

and irreparable injury and damage unless the Defendant is ordered to specifically perform its

obligations required under the CBA and is restrained from continuing to refuse to perform as

thereunder required.


                                          CAUSE OF ACTION

       20.      Plaintiffs repeat and reallege all the allegations of Paragraphs 1 through 20

inclusive.

       21.      Defendant Showtime is liable to Plaintiffs under Section 515 of ERISA, 29 U.S.C.

§ 1145 for delinquent benefits contributions regarding its employees and related sums in the

following amounts:

                (a)    $14,558.16 in unpaid contributions to the Funds pursuant to 29 U.S.C.

                       § 1132(g)(2)(A);

                (b)    interest on all unpaid contributions through the date of the judgment

                       pursuant to 29 U.S.C. § 1132(g)(2)(B);

                (c)    auditors’ fees incurred by the Funds;

                (d)    liquidated damages of an amount equal to the greater of 20% of the unpaid

                       contributions or the interest on the unpaid contributions pursuant to 29

                       U.S.C. § 1132(g)(2)(C);

                (e)    attorneys' fees pursuant to 29 U.S.C. § 1132(g)(2)(D);



                                                  4
      Case 1:19-cv-11872-AJN Document 1 Filed 12/27/19 Page 5 of 6



         (f)    costs of this action pursuant to 29 U.S.C. § 1132(g)(2)(D); and

         (g)    all additional attorneys’ fees and costs incurred in the enforcement and

                collection of a judgment in this action.


                               RELIEF REQUESTED

WHEREFORE, Plaintiffs respectfully request a judgment against Defendant:

(a)      for unpaid contributions to the Funds in the amount of $14,558.16, along with any

         additional unpaid contributions as of the date of judgment, pursuant to 29 U.S.C.

         § 1132(g)(2)(A);

(b)      for interest on said unpaid contributions to the Funds pursuant to 29 U.S.C.

         § 1132(g)(2)(B);

(c)      for auditors’ fees incurred by the Funds;

(d)      for liquidated damages pursuant to 29 U.S.C. § 1132(g)(2)(C);

(e)      for costs, including reasonable attorneys’ fees, incurred in the prosecution of this

         action pursuant to 29 U.S.C. § 1132(g)(2)(D), and incurred in the enforcement

         and collection of a judgment in this action;

(f)      that Defendant be specifically ordered to pay to Plaintiffs the required contributions

         due and owing as of the present date, as well as all contributions that may be due and

         owing as of the date of entry of judgment, together with applicable interest,

         liquidated damages, costs, and fees; and




                                            5
            Case 1:19-cv-11872-AJN Document 1 Filed 12/27/19 Page 6 of 6



      (g)      for such other and further relief as the Court may deem just and proper.




Dated: New York, New York
       December 27, 2019

                                              Respectfully submitted,


                                                     /s/ Elizabeth Sprotzer
                                              Elizabeth Sprotzer
                                              SPIVAK LIPTON LLP
                                              1700 Broadway, 21st Floor
                                              New York, NY 10019
                                              Ph: 212- 765-2100
                                              Fax: 212-765-8954
                                              esprotzer@spivaklipton.com

                                              Attorneys for Plaintiffs Trustees of the
                                              Theatrical Wardrobe Union Local 764,
                                              IATSE Pension Fund and Trustees of the
                                              Theatrical Wardrobe Union Local 764,
                                              IATSE Annuity Fund




                                                 6
